Title: To James Madison from James Ogilvie, August 1816
From: Ogilvie, James
To: Madison, James


        
          Philadelphia August 1816.
        
        I take the liberty, my dear Sir, to transmit for your perusal a sort of synopsis of a book which will shortly make its appearance.
        He must have stouter nerves than mine, who in an age like this, can provoke the attention & await the decision of the august & penetrating awarders of literary justice, without apprehension & awe.
        But I have arrived somewhat abruptly & unpreparedly, at a stage in the prosecution of my enterprise, when farther success becomes hopeless, or worthless without the acquisition of some share of reputation as a philosophical enquirer & author. Recede I will not, stand still I cannot; I therefore must go on: And on I will go: Cheer’d by the retrospect of past success & “attended by the strong-siding champion Conscience”—& gladly welcome the smile of “white handed hope—That hovering angel girt with golden wings,” with a cordial wish that the bright & serene sunset of your political career, may be followed by a long twilight of philosophical leizure & domestic felicity & a night of the sweetest sleep I am with profound respect, & the most heart-felt esteem one of the million of your friends
        
          James Ogilvie
        
      